DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species A1, B1, and C1 without traverse in the reply filed on 03/30/2021 is acknowledged. No claims are withdrawn. 
Applicant's election with traverse of species D1 is acknowledged.  The traversal is on the ground(s) that D1 and D2 are not mutually exclusive. Examiner finds Applicant’s explanation persuasive, and this species election requirement is withdrawn. 
All claims 1-20 are examined herein. 
Allowable Subject Matter
Claim 17 would be allowable if rewritten to overcome the rejection(s) under 35 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest art to claim 17 is Kugeler (US 4,634,875) who teaches (Fig. 1) inlet vents (4) comprising a plurality of discrete peripheral openings formed in a sidewall of the lid and located circumferentially (e.g., see Fig. 3) around the lid, and wherein the at least one outlet vent comprises a plurality of discrete air passageways (29) each extending from a plurality of separate bottom openings (28) in the lid, and ejecting air to the atmosphere.  	Kugeler does not teach or suggest that the bottom openings are in a bottom surface of the lid, nor does he teach them converging at a common, single central opening extending through a top surface of the lid. Nor would the skilled artisan modify Kugeler to achieve these . 
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 	Claim 11 is allowable for substantially the same reasons as claim 17 described above. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Claim 20 recites that the inlet vents extend through an upper first portion of the lid, and the outlet vent extends through a lower second portion of the lid. Examiner does not see this in the Drawings. For example, Figure 4 appears to show outlets 38 extending through a portion (78) of the lid that is actually higher than the portion (35) with the inlets 33. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  	inlet vents are referred to multiple times as 30 instead of 33;  	in ¶ 98, lid 31 should be lid 30;  	¶ 75 states that the container ring 48 engages the outside surface of the top of the outer shell 22; however, ¶ 78 instead states that 48 engages the flange ring 77, which is shown in Fig. 3 and recited in claim 3—Examiner assumes that ¶ 75 is incorrect.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
“ambient atmosphere” in line 11 should be preceded by “an”; 
“bottom” in line 4 should also be preceded by “its” or an appropriate article; 
in claim 18, Examiner assumes that “air flow” in line 4 should be “air flows” and “of storage” in line 5 should be “of the storage”; 
in claim 20, “peripheral sidewall” should be preceded by “a” and “body portion” in line 3 should be preceded by “the”; 
in claim 17, “atmosphere” should be preceded by “an” or “the”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1–20 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 1 recites the limitation “each of the vents forming a passageway from the cavity to ambient atmosphere.” It is unclear if each of the vents forms the same passageway from the cavity to the atmosphere, or if, for example, each inlet vent forms its own passageway, and the outlet vent also forms its own passageway (for a total of at least three distinct passageways). 
Claims 12 and 14 recite “the air passageways.” It is unclear if this refers to the passageways of claim 11 or of claim 1. 
Claim 12 recites “the air passageways...fluidly communicates.” It is unclear if “passageway” was intended to be singular, or if “communicates” was intended to be pluralized. 
Claim 11 recites “bottom openings in a bottom surface of the lid” and claim 12 recites “bottom openings formed in a bottom surface of the plug portion of the lid.” It is unclear if these are the same bottom openings. It is further unclear if the bottom surface of the lid is the same or a separate structure than the bottom surface of the plug portion of the lid. 
Claim 16 recites “outer steel outer structure.” This limitation is unclear due to the redundant use of “outer.” 
Claim 16 recites “the flange and plug portions…comprise an outer steel outer structure filled with concrete.” The awkward wording of this claim make its intended structure unclear. Which component is filled with concrete—the flange, the plug, both the flange and the plug, the outer steel, or the outer structure, or something else? 
Claim 20 recites “peripheral sidewall of an upper first portion of the lid having a diameter greater than [the] body portion.” It is unclear which component has this larger diameter—the peripheral sidewall or the upper first portion. 
Claim 19 recites the limitation "the annular space".  There is insufficient antecedent basis for this limitation in the claim. (If the claim was supposed to depend from claim 18, then there would be no antecedent basis for “the at least one outlet vent.”)
Any claim not specifically addressed in this section that depends from a rejected claim is also rejected under 35 U.S.C. 112, second paragraph, for its dependency upon an above–rejected claim and for the same reasons. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

For Applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
A Note from the Examiner on Intended Use Statements
Claim 1 is recites the following statements of intended or desired use:

 	“positioned above grade,” and
 	“disposed on top of the engineered fill.” 
These clauses do not serve to patentably distinguish the claimed structure over that of the applied reference(s), as long as the structure of the cited reference(s) is capable of performing the intended use. See MPEP § 2111–2115. MPEP § 2114(II) states: 
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. 

[A]pparatus claims cover what a device is, not what a device does.” 

Specifically, each of the above-cited claim limitations describes an intended use related to the claimed storage containers being capable of being partially buried. 
The elongated body portion “embedded in an engineered fill below grade” will be interpreted as “an elongated body portion capable of being embedded in an engineered fill below grade.” Figure 6 and ¶ 88 of the Specification show that the “engineered fill” is simply soil 60 in the ground, and this is not part of the claimed invention. 
The limitation that the lid is “positioned above grade” will be interpreted as “the lid is capable of being positioned above grade.” As shown in Figure 6, the grade level 62 is simply the top of soil 60, and the soil and grade level themselves are not part of the claimed invention. 
The limitation that the top concrete pad is “disposed on top of the engineered fill” will be interpreted as “a top concrete pad capable of being
Any one of the systems in the cited references is capable of being used in the same manner and for the intended or desired use as the claimed invention. Note that it is sufficient to show that said capability exists.
Similarly, as further set forth in MPEP § 2115, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. In this case, the claims are therefore not limited by the term “air” in the “air inlet vents” and the “air outlet vents.” 
Claim 3 recites the intended use “…to restrain the lid from horizontal movement during a seismic event.” For the reasons stated above, this clause does not serve to patentably distinguish the claimed structure over that of the applied references, as long as the structure of the cited references is capable of performing the intended use. 

Claims 1, 2, 4, 5, 6, 7, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Price (US 4,521,372) in view of Blackbourn1 (WO 1999/063544 A1).

Regarding claim 1, Price teaches (Fig. 2) a low profile system for below grade storage of spent nuclear fuel comprising:  	an array of storage containers (“a plurality of sets of nested containers,” col. 19, ll. 52-53 and claim 30), each of the storage containers (20) comprising:  	an elongated body portion (62, 68, col. 8, ll. 24-27) embedded in an engineered fill below grade (Fig. 1 and col. 2, ll. 2-3), the body portion including a floor plate (68) at bottom, an open top end (as shown in Fig. 2 and col. 8, ll. 24-27), and a storage cavity extending between the floor plate and the open top end configured for holding a canister containing spent (see interior of Fig. 2; see also col. 1, ll. 63 – col. 2, l. 2);  	a lid (70) positioned above grade (lid 70 is capable of being positioned above or below grade—this is not structurally limiting as described in the above Note), the lid removably coupled to (73, 75, col. 8, ll. 45-52) and enclosing the open top end of the body portion; and 	the lid comprising an air inlet vent (76) and at least one air outlet vent (78), each of the vents forming a passageway from the cavity to ambient atmosphere. 
Price does not explicitly state that there may be more than one air inlet vent, nor the claimed concrete pad. 
Blackbourn does teach these features. Blackbourn is in the same art area of spent nuclear fuel storage (abstract) and teaches (Fig. 4) an array of storage containers, each of the storage containers having  	a plurality of air inlet vents (530, Fig. 5A: “a number of apertures 530 to allow passage of air,” page 3, lines 24-25) 	a top concrete pad (140) disposed on top of an engineered fill (465), an upper part (434) of the body portion (450, 434) of each storage container being embedded in the concrete pad such that the open top end of the body portion is positioned adjacent a top surface of the concrete pad (434 is positioned adjacent a top surface of 140).
The skilled artisan would have been motivated to utilize the plural number of inlets and the concrete pad of Blackbourn within the apparatus of Price in order to provide the latter with additional radiation-absorbing concrete around 20 (Fig. 1, Price) as well as to directly and predictably increasing cooling capacity. Neither of these modifications would have produced an expected result in Price, but instead would have predictable consequences that the skilled 
Regarding claim 2, above-combined Price and Blackbourn teaches all the elements of the parent claim. This combination additionally teaches (Blackbourn, Fig. 4 [annular shape shown but not labeled in Fig. 1]) an annular radially protruding flange ring (432) integrally attached to the top end (434) of the body portion (434, 450) of the storage container above the concrete pad (140), the flange ring (432) being seated on the top surface of the concrete pad (140). The skilled artisan would have been motivated to utilize the flange ring 432 of Blackbourn in order to provide a well-understood connection mechanism between the lid and the body portion, as well as to allow for air flow, if desired (see Fig. 5B and page 4, lines 7-12). 
Regarding claim 4, above-combined Price and Blackbourn teaches all the elements of the parent claim. Price additionally teaches at least one annular gasket (75) forming a seal between the lid (70) and body portion (62, 68, col. 8, ll. 24-27) of each storage container.
Regarding claim 5, above-combined Price and Blackbourn teaches all the elements of the parent claim. Price additionally teaches a cement base (26, Fig. 1) embedded in the engineered fill, wherein the floor of the body portion of each storage container (floor of 20) is supported on top of the cement base (as shown in Fig. 1), but Price does not explicitly teach concrete. Blackbourn does and teaches (Fig. 4) a concrete base (120) embedded in the engineered fill (465), wherein the floor (453, Fig. 5A) of the body portion (434, 450) of each storage container is supported on top of the concrete base (page 4, line 30). The skilled artisan would have been motivated to utilize the concrete supportive base of Blackbourn in order to 
Regarding claim 6, above-combined Price and Blackbourn teaches all the elements of the parent claim. Blackbourn additionally teaches (Fig. 4) wherein the floor (453, Fig. 5A) is anchored to the concrete base (120) by a plurality of anchors (page 4, lines 30-31). The skilled artisan would have been motivated to utilize the anchoring supports of Blackbourn in order to provide a predictable and well-understood anchoring mechanism for the container, as well as to provide air flow if desired, as explained in the above-provided citation in Blackbourn.  
Regarding claim 7, above-combined Price and Blackbourn teaches all the elements of the parent claim. Blackbourn additionally teaches (Fig. 1) wherein the body portions and lids of the storage containers are each configured and arranged such that the body portion of each storage container is concealed when the lid is coupled to the body portion leaving only the lids visible at the top concrete pad (as shown in Fig. 1, only the lids 430 [labeled in Fig. 4] are shown).
Regarding claim 18, above-combined Price and Blackbourn teaches all the elements of the parent claim. Blackbourn additionally teaches (Fig. 5A) wherein the body portion includes an inner shell (454), and outer shell (460), and an annular space (520) between the shells fluidly coupled to the inlet vents and the storage cavity (annular space 520 is fluidly coupled to the inlet vents 530 and the storage cavity), the annular space defining a flow passage in which air flow from the inlet vents through the flow passage and into a bottom portion of the storage cavity of storage container through openings in the inner shell (see Fig. 5A: air flows from 470 ).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Price and Blackbourn in further view of Michels (US 2003/0010938 A1).
Regarding claim 8, the above-described combination of Price and Blackbourn teaches all the elements of the parent claim but does not teach the container ring. 
Michels does teach this. Michels is in the same art area of spent fuel storage (abstract) and teaches (Fig. 2)  	an annular radially protruding flange ring (22a) integrally attached (33) to the top end (10b) of the body portion (10) of the storage container (10) above a pad (18), the flange ring being seated on the top surface of the pad (at 24), further comprising 	an annular container ring (28) extending downwards from a bottom surface of the lid (12), the container ring laterally surrounding and peripherally engaging the flange ring (22a) of the body portion (“On its inner diameter, the lower face of the ring 28 presses against the upper face of the flange 22 a of the cap 22,” ¶ 48) to restrain the lid from horizontal movement during a seismic event (container ring 28 is capable of this intended use as described in the above Note). 
The skilled artisan would have been motivated to utilize the container ring of Michels within the apparatus of above-combined Price and Blackbourn in order to create a leak-proof seal between the lid and the container body portion: “the cap 22 is maintained in a leak proof seal against the top face of the flange 18 b,” ¶ 48. Applying the feature of the outer ring of Michels to the flange ring of above-combined Price and Blackbourn would not have produced any unexpected results or prevented the combined apparatus from functioning as intended. . 

Claims 8, 9, and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Price and Blackbourn in further view of Koester (US 4,702,391).
Regarding claim 8, the above-described combination of Price and Blackbourn teaches all the elements of the parent claim but does not teach the enlarged lid. 
Koester does teach this. Koester is in the same art area of spent fuel storage (abstract) and teaches (Fig. 1) a storage container with a lid (3), 	wherein the lid (3) of each of the storage containers comprises a diametrically enlarged upper flange portion (6) sealably engaging and radially overhanging the open top end of the body portion (2) in a cantilevered manner, and a central lower cylindrical plug portion (5) extending downwards from the flange portion, the plug portion being insertably received through the open top end of the body portion into the storage cavity (as shown in Fig. 1).
The skilled artisan would have been motivated to utilize the enlarged lid of Koester within the apparatus of above-combined Price and Blackbourn to prevent mechanical damage during burial, as explained by Koester (col. 2, ll. 15-23):
Regarding claim 9, the above-described combination of Price and Blackbourn with Koester teaches all the elements of the parent claim, and this combination additionally teaches wherein each of the storage containers is configured to draw air through the inlet vents which extend through the flange portion of the lid and into the storage cavity, the air being heated by the canister when emplaced in the storage cavity, the heated air flowing through the plug and flange portions of the lid via the at least one outlet vent to the ambient atmosphere:  	Price teaches cooling fluid intake at 76 which extends into the cavity through a flanged lid 70, the fluid is heated by the spent fuel therein, then the heated fluid flows out through plug & flange portions of the lid (as combined above with Koester) via the outlet 78 to an ambient atmosphere: Price, col. 7, lines 47–68. Price states that this configuration “insures that there will be an even distribution of fluid flow around [the spent fuel canister],” col. 8, ll. 5-7.  	Blackbourn additionally teaches this labyrinthine cooling flow and specifically teaches the working fluid is air that passes to the ambient atmosphere, page 4, lines 10-12. The skilled artisan would have been motivated to utilize Blackbourn’s ambient air feature in the case where the storage container were at least partially above ground because of the obvious availability of free coolant in the form of ambient air in the environment. 
Regarding claim 15, the above-described combination of Price and Blackbourn with Koester teaches all the elements of the parent claim, and Price additionally teaches (Fig. 2) an annular gasket seal (75) on a bottom surface of a flanged portion of the lid (70), the annular gasket seal sealably engaging the top end of the body portion (62) of the storage container (col. 8, ll. 45-52).  

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Price and Blackbourn with Koester in further view of Storch2 (EP 0264521 B1).
Regarding claim 16, the above-described combination of Price and Blackbourn with Koester teaches all the elements of the parent claim. Koester additionally teaches wherein the flange and plug portions of the lid (3) comprise an outer steel outer structure (“lid 5, the cover plate 6, the bottom 7 and the bottom plate 8 all consist of fine-grain construction steel,” col. 3, ll. 26-28) for radiation shielding, but does not teach that the lid is filled with concrete. 
However, it was already known in the art at the time the invention was made to have a cask lid filled with concrete, as taught by Storch. 
Storch is in the same art area of spent fuel storage and teaches (Fig. 1) a storage container with a lid (5) comprising outer steel walls and a concrete filling: “double-walled cylindrical steel container…The cover 5 closing the interior 1 is also double-walled…and filled with heavy concrete,” page 3. 
The skilled artisan would have been motivated to utilize Storch’s concrete-filled steel for the lid material of above-combined Price and Blackbourn with Koester because, as explained by Storch (pages 3 and 4), the steel absorbs radiation-induced heat, preventing the concrete from getting too warm, and thus the storage container benefits from both the radiation absorption properties of concrete as well as the heat dissipation properties of steel. 
Blackbourn also mentions this on page 4, lines 16-17:
It further would have been obvious to the ordinary skilled artisan to utilize the concrete/steel material of Storch because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. As explained by Blackbourn (page 8, lines 4-7), steel or any other materials may be used for the lid because “it is only necessary that the materials be capable of withstanding relatively high temperatures and low levels of neutron radiation without deterioration, and provide adequate shielding.” 
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Price and Blackbourn with Koester in further view of Kugeler (US 4,634,875).
Regarding claim 10, the above-described combination of Price and Blackbourn with Koester teaches all the elements of the parent claim. Price teaches the inlet vent being a discrete opening formed in a sidewall of a flanged portion of the lid (inlet 76 is a discrete opening formed through the lid 70 which appears to have a lower flanged portion). Additionally, as modified above with Blackbourn, this combination teaches more than one such inlet vent. 
This combination does not explicitly teach the inlet vents being circumferentially and peripherally spaced. 
Kugeler does teach this. Kugeler is in the same art area of partially underground spent fuel storage (abstract) and teaches (Figs. 1 and 3) inlet vents (4) in the lid of a storage container comprising a plurality of discrete circumferentially spaced peripheral openings (4) formed in a sidewall (2) of the lid of the storage container. 
A purpose for this teaching is, as described by Kugeler (col. 4, ll. 43-47), to take advantage of the cooling effect provided by ambient air in the environment. 
The combination of the circumferential vents of Kugeler with the apparatus of above-combined Price and Blackbourn with Koester would have produced a storage container having circumferential peripheral inlet vents in its lid, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of above-combined Price and Blackbourn with Koester, a person of ordinary skill would have predicted that combining Kugeler’s circumferential inlet vents with above-combined Price and Blackbourn with Koester's storage container would have produced Applicant's claimed invention of a storage container with circumferential upper inlet vents. The skilled person’s motivation for the combination would have been the expectation of, as described by Kugeler (col. 4, ll. 43-47), to take advantage of the cooling effect provided by ambient air in the environment. For example, if the skilled artisan adopted Price’s suggestion of using his storage containers in a trench (col. 19, ll. 48-65), then the upper portions of the storage containers could be at or above grade, and take advantage of the ambient air as suggested by Kugeler. Price notes that such an arrangement “would provide a heat sink having a greater capacity” than the embodiment shown in his Figure 1.   
	
Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kugeler in view of Blackbourn.

Regarding claim 1, Kugeler teaches (Fig. 2) a low profile system for below grade storage of spent nuclear fuel comprising:  	a storage container (2) comprising:  	an elongated body portion (elongated body portion of 2) embedded in an engineered fill below grade (3), the body portion including a floor plate at bottom (bottom of 2), an open top (e.g., generally below 45), and a storage cavity extending between the floor plate and the open top end configured for holding a canister (7) containing spent nuclear fuel;  	a lid (top of 2) positioned above grade (3), the lid enclosing the open top end of the body portion;  	the lid comprising a plurality of air inlet vents (4) and at least one air outlet vent (28, 30), each of the vents forming a passageway from the cavity to ambient atmosphere;  	a top concrete pad (the floor of tunnels 44) disposed on top of the engineered fill, an upper part of the body portion of each storage container being embedded in the concrete pad such that the open top end of the body portion is positioned adjacent a top surface of the concrete pad (the open top end of the body portion, generally below 45, is embedded in and adjacent to the top of the floor of tunnel 44).

Kugeler does not explicitly teach an array or the lid being removable. 

Blackbourn does teach these features. Blackbourn is in the same art area of spent nuclear fuel storage (abstract) and teaches an array of storage containers (see Fig. 1) each having a removable lid (Fig. 4: lid 430 is removable via flanges 432). As is known in the art, flanges are removable by design. 
A purpose for this teaching is, as described by Blackbourn (abstract and Figure 4), to provide a vault where multiple canisters of spent nuclear fuel can be safely stored, cooled, and monitored. As is known in the art, a removal lid is beneficial to allow inspectors to verify that the fuel has not been tampered with or diverted. Additionally, a removable lid is beneficial for general maintenance and repair purposes. 
The combination of the array and removable feature of Blackbourn with the storage container of Kugeler would have produced a fuel storage site capable of storing and inspecting multiple spent nuclear fuel casks, i.e., Applicant's claimed invention.  
This combination would have been obvious to one having ordinary skill in the art at the time the invention was made, as it produces no unexpected results. In view of the prior art teachings of Kugeler, a person of ordinary skill would have predicted that combining Blackbourn’s array and removable feature with Kugeler's storage container would have produced Applicant's claimed invention of an array of easy-to-inspect fuel storage containers. The skilled person’s motivation for the combination would have been the expectation of, as described by Blackbourn (abstract and Figure 4), to provide a vault where multiple canisters of spent nuclear fuel can be safely stored, cooled, and monitored. As is known in the art, a removal lid is beneficial to allow inspectors to verify that the fuel has not been tampered with or diverted. Additionally, a removable lid is beneficial for general maintenance and repair purposes.   
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over above-combined Kugeler and Blackbourn in further view of Koester.
Regarding claim 20, the above-described combination of Kugeler and Blackbourn teaches all the elements of the parent claim. This combination additionally teaches wherein the inlet vents extend through a peripheral sidewall of an upper first portion of the lid (Kugeler, inlet vents 4, Figs. 1 and 3), wherein at least one outlet vent extends through a lower second portion of the lid having a smaller diameter than the body portion of the storage container (Blackbourn, outlet vent 437, Fig. 5B extends through a lower portion of lid 430 that has a smaller diameter than that of the body portion 450 of the storage container). The skilled artisan (Blackbourn, page 4, line 10), which, as is well-known in the art, means more heat will be dissipated before dispersal into the ambient environment.
This combination does not teach the enlarged lid. 
Koester does teach this. Koester is in the same art area of spent fuel storage (abstract) and teaches (Fig. 1) a storage container with a lid (3), 	wherein an upper first portion (6) of the lid has a diameter greater than the body portion (2) of the storage container, and a lower second portion (5) of the lid having a smaller diameter than the body portion (2) of the storage container (as shown in Fig. 1).
The skilled artisan would have been motivated to utilize the enlarged lid of Koester within the apparatus of above-combined Kugeler and Blackbourn to prevent mechanical damage during burial, as explained by Koester (col. 2, ll. 15-23): “[C]over and bottom plates which…have diameters larger than the containment cylinder…so that they project radially to thereby prevent mechanical damage…especially when the containment is lowered into a deep hole drilled into the ground for the reception of the containment for long-term storage of the radioactive materials therein.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LILY C GARNER whose telephone number is (571)272-9587.  The examiner can normally be reached on 9-5 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
(571) 272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LILY CRABTREE GARNER
Primary Examiner
Art Unit 3646



/LILY C GARNER/Primary Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the attached 23-page Foreign Reference.
        2 See the attached 14-page Foreign Reference.